Bleckley, Judge.
1. What was done by a city council, as such, in refusing or granting permission to a private person to cut a ditch which proved to be a nuisance to the occupants of certain lots in the neighborhood, ought to appear by the municipal records — see 44 Ga., 529. But what the person may have said to the council, orally, as to his wanting leave to cut the ditch, or as to his willingness to be responsible for all damages that might result from cutting it, and wliat answers may have been made to him orally by members of the council, might be proved by parol. The presumption, however, is (until the contrary appears) that communications to and from a city council are in writing. It was not error to exclude the parol evidence offered in this case.
2. From the nature of the nuisance, the length of time it existed, the character and value of the property affected by it, and all other facts in evidence, the amount found by the jury was grossly inadequate as compensation to the plaintiffs for their injury, up to the time of bringing their action.
Judgment reversed.